The Attorney                 General of Texas
                         July     13,    1978




Honorable William W. Day                        Opinion No. H- 1208
Criminal District Attorney
Calhoun County                                  Re:    Authority    of a   county
211 So. Ann Street                              hospital to restrict admission of
Port Lavaca, Texas 779’79                       nonresidents.

Dear Mr. Day:

       You have requested an opinion regarding the validity      of a county
hospital regulation   restricting admission to those who meet a one year
durational   residency requirement.    You also ask whether the fact that a
person needs emergency care would alter the result.         Your question is
prompted     by concern “over the growing losses incurred by the hospital,
particularly   as a result of the nonpayment    for emergency  room services
rendered to nonresidents of Calhoun County.”

      The United States Supreme Court held a one year residency requirement
for an indigent’s     admission to a county hospital      in Arizona   was an
unconstitutional   impingement  on the right of travel.   Memoria! Hospital v.
Maricopa County, 415 U.S. 250 (1974).         With regard to nonresidents, the
Supreme Court, in dicta, considered regulations barring nonresidents from
public hospitals to be valid. The court said:

            A mere residence requirement      would accom.plish the
            objective   of limiting   the use of public      medical
            facilities to bona fide residents of the County without
            sweeping within its prohibitions those bona fide resi-
            dents who hnd moved into the State           within  the
            qualifying period.
415 U.S. at 267.

       With regard to lhr       indig:cnl nonresident  who presents himself for
treatment   of a condition      chnrrml~rized   as an emergency,   article 4438a,
V.T.C.S., provides:




                                    P.   4846
.       .
    :         _



            Honorable   William   W. Day   -   Page 2    (H-1208)



                             Section 1. No officer or employee of a general hospital
                         supported with public funds may deny a person diagnosed by
                         a licensed physician on the staff of that hospital as seriously
                         ill or injured emergency services customarily provided at the
                         hospital because the person is unable to establish his ability
                         to pay for the se.rvices.

                           Sec. 2. An officer or employee of a hospital who violates
                         the provisions of Section 1 of this Act is guilty of a Class C
                         misdemeanor    and on conviction’is    subject to a fine not
                         exceeding $200.

                           Sec. 3. Nothing in this Act shall be construed to relieve a
                         person of his obligation to pay for services provided by a
                         hospital.

                  The definition of an unmistakable emergency involves a difficult question of
            fact which has been addressed by treatises on the subject.   “While persons who are
            not within the statutory classes hnve no right of admission, hospitals owe a duty to
            exercise reasonable care to those who present themselves for assistance and are in
            need of immediate attention.”    Health Law Center, Problems in Hospital Law, 2d
            Ed. 5’7 (1974).

                            The general rule is that if an emergency is found to exist,
                         a hospital with emergency facilities       is required to render
                         service.     No completely     satisfactory     definition of an
                         emergency has been formulated.        In general, an emergency
                         is an injury or acute medical condition liable to cause death,
                         disability, or serious injury.

            G. Annas, The Rights of Hospital Patients           37 (1975).   If an emergency   exists,   a
            public hospital must treat the nonresident.

                                                 SUMMARY

                         A one year residency requirement for admission to a county
                         hospital   is unconstitutionnl,     although   a nondurational
                         rcside!lcy reqrlire:rwrl!~ ma\, tic valid.   Emergeficy pa:k?nts
                         must he treated rcg’““llttss of twi:. p;n    -
-       .




        Honorable   Williflm   W. Ihy   -    I’cqy R    (II-1208)




        APPROVED:




        C. ROBEKT HEATH,         ‘chairman
        Opinion Committee

        jsn




                                                       P.   4848